Fellows, J.
Defendant was a police officer of the metropolitan police department.of the city of Detroit. He was convicted of a violation of section 14979, 3 Comp. Laws 1915, The testimony tended to show that he accepted a bribe given to prevent the institution by him of a criminal prosecution. In the recent case of People v. Romanski, 213 Mich 636, where the facts were substantially the same as those disclosed by this record, we held that the prosecution should have been under section 14992, 3 Comp. Laws 1915, and that it could not be maintained under section 14979, and we there reversed the conviction and discharged the defendant. Upon the hearing of this case in this court the prosecuting attorney conceded that the instant case was controlled by that case and confessed error. In this the prosecuting attorney was right. The Romanski Case is decisive of this case.
The conviction will be set aside and the defendant discharged.
Steere, C. J., and Moore, Wiest, Stone, Clark, Bird, and Sharpe, JJ., concurred.